Exhibit99.1 ITEM 6. SELECTED FINANCIAL DATA SELECTED CONSOLIDATED FINANCIAL DATA Our selected consolidated financial data should be read together with our consolidated financial statements and related notes included in Exhibit 9.3, Item 8, “Financial Statements and Supplementary Data” of this Current Report on Form 8-K. The following tables set forth the selected consolidated financial data for each of the years in the five-year period ended December 31, 2009.The selected consolidated financial data is qualified in its entirety and should be read in conjunction with the Consolidated Financial Statements and related notes thereto set forth in Item 8 and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”.We have derived the consolidated statements of operations data for the years ended December 31, 2009, 2008 and 2007 and the consolidated balance sheet data as of December 31, 2009 and December 31, 2008 from the consolidated audited financial statements included elsewhere in this Current Report on Form 8-K.The consolidated statement of operations data for the years ended December 31, 2006 and 2005 and the balance sheet data as of December 31, 2007, 2006 and 2005 were derived from consolidated audited financial statements that are not included in this Current Report on Form 8-K. On April 7, 2010, we completed the sale of our former operations in the Ukraine to Harley Trading Limited, a company beneficially owned by Igor Kolomoisky, a CME Ltd. shareholder and a member of our Board of Directors, for total consideration of $308.0 million. The results of our former Ukraine operations have therefore been accounted for as discontinued operations and we have also reclassified the assets and liabilities as held for sale for all periods presented. For the Years Ended December 31, (US$ 000’s, except per share data) CONSOLIDATED STATEMENT OF OPERATIONS DATA: Net revenues $ Operating (loss) / income ) (Loss) / income from continuing operations ) (Loss) / income on discontinued operations ) ) Net (loss) / income attributable to CME Ltd. $ ) $ ) $ $ $ PER SHARE DATA: Net (loss) / income per common share from: Continuing operations – basic $ ) $ Continuing operations – diluted ) Discontinued operations – basic ) ) Discontinued operations – diluted ) ) Net (loss) / income attributable to CME Ltd. common shareholders – basic ) ) Net (loss) / income attributable to CME Ltd. common shareholders – diluted $ ) $ ) $ $ $ Weighted average common shares used in computing per share amounts (000’s) Basic Diluted Page 1 CONSOLIDATED BALANCE SHEET DATA: Cash $ Other current assets Non-current assets Total assets $ Current liabilities Non-current liabilities CME Ltd. Shareholders’ equity Noncontrolling interests ) Total liabilities andequity $ Seasonality We, like other television operators, experience seasonality, with advertising sales tending to be lowest during the third quarter of each calendar year, which includes the summer holiday period (typically July and August), and highest during the fourth quarter of each calendar year. Page 2
